UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-6720



ASHLEY W. CARTER,

                                                Plaintiff - Appellant,

          versus


L. TODD LEE, False Prophet; RODNEY K.
PRITCHARD, FBI Agent in Columbia; MARTIN D.
BROWN, FBI Agent in Greenville; MARK MOORE,
Assistant United States Attorney; WILLIAM
CATOE, United States Magistrate Judge; DAVID
PLOWDEN, Assistant Federal Public Defender in
Greenville; JOHN H. HARE, Assistant Federal
Public Defender in Columbia,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-02-779-2-20-AJ)


Submitted:   August 15, 2002                 Decided:   August 29, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ashley W. Carter, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ashley W. Carter appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2002) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Carter v. Lee, No. CA-02-779-2-20-AJ (D.S.C. Apr. 17, 2002).    We

also deny Carter’s motions to recuse Judges Herlong and Catoe and

for sanctions.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2